DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 6/2/2021 was filed after the mailing date of the non-final office action on 3/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first opening section, second opening section, sidewall, closing section, and extension section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 13 objected to because of the following informalities: Claim 13 appears to be missing punctuation throughout. Examiner suggests correction to: an extension section that is connected with the sidewall section and that covers a part of a surface of the base member which is in contact with an end portion of the first opening section,  and a second opening section that includes surfaces of the closing section, the sidewall section,  and the extension section, the seal section includes the extension section, and a thickness of the closing section is less than a shortest length of the sidewall section in a radial direction. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim has been amended to recite a sidewall and a closing section and particularly that a thickness of the closing section is less than a shortest length of a sidewall section in a radial direction, however no part of the specification or drawings describe what the sidewall is nor do they describe which part of the valve part is the closing section. Since there is no description or depiction of the closing section or the sidewall, there is no written description that conveys the thickness of the closing section being less than the length of the sidewall section. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites a “closing section” on the valve part, however it is not clear which part this is. This part is not depicted in the drawings or described in the sidewall section” but this part is not described in the specification or labeled in the drawings. It is unclear which part the sidewall section is. For the purposes of examination, this will be interpreted to mean any side of the valve.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


Claims 13, 19-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaresi (US 2013/0037139, made of record on the IDS dated 3/26/2019).
Regarding claim 13, Manaresi meets the claimed, a fluidic device (Manaresi [0033] teaches a microfluidic system) comprising: a base member; (Manaresi [0034] teaches a wall (base) 7) a valve part that is integrally formed with the base member (Manaresi [0062] and [0066] describe a closing element (valve) 10 in a hole 9 in the wall (base member) 7) and is configured to be deformed by a fluid to open and close a flow path; (Manaresi and [0074]-[0080] teach a pneumatic device generates pressure on the closing element (valve) to open or close to open or close a connection (flow path) between two segments) a seal section that is integrally formed with the valve part and that seals between a member that supplies the fluid to the valve part and the fluidic device (Manaresi [0061]-[0062] describes a partition (seal section) 12 that contacts the closing element (valve) to open or close the channel 2.)
Regarding claim 13, Manaresi meets the claimed, A fluidic device (Manaresi [0033] teaches a microfluidic system) comprising: a flow path-side base member that includes a flow path on an upper surface thereof; (Manaresi [0034] teaches a wall (flow path-side base member) 6, see the channel (flow path) 2 on the upper surface in Figure 3)-4- 010-9214-9044/1/AMERICASU.S. Application No. 16/241,684046306.00035 Non-Final Office Action dated March 3, 2021 a valve part that is configured to be deformed by a fluid to open and close  the flow path; (Manaresi [0062] and [0066] describe a closing element (valve) 10, Manaresi and [0074]-[0080] teach a pneumatic device generates pressure on the closing element (valve) to open or close to open or close a connection (flow path) between two segments)) a seal section that is integrally formed with the valve part and that seals the fluid by coming in contact with a member that supplies the fluid; (Manaresi [0062] describes a closing portion 14 (seal) formed with the valve part (closing element) 10 that closes) and a base member at which the valve part and the seal section are disposed and which is bonded to the upper surface, (Manaresi [0034] teaches a wall (base) 7, see Figures 3 and 4 showing the closing element (valve) 10 in the wall (base) 7)  wherein the base member includes a first opening section that penetrates therethrough at a position facing the flow path, (Manaresi [0065] describes a hole 9 that extends through the wall, the entire hole that the valve part 10 sits in is the first opening section) the valve part has a closing section that is in contact with the upper surface and that forms a valve which is capable to open and close the flow path by covering the flow path, (Manaresi [0066] teaches a opposition surface (closing section) that opens and closes against the upper surface of a partition 12 on the flow path side member) a sidewall section that is connected with the closing section and that is formed along an inner circumferential surface of the first opening section, (Manaresi [0067] teaches a side portion 15 that is also connected with the valve that extends upwards along the delimiting surface (inner circumferential surface) of the hole 9.)
 
    PNG
    media_image1.png
    531
    726
    media_image1.png
    Greyscale

No single embodiment of Manaresi meets the claimed, an extension section that is connected with the sidewall section and that covers a part of a surface of the base member which is in contact with an end portion of the first opening section the seal section includes the extension section, however, the embodiment in Manaresi [0083] describes a relief portion (extension section) 20 that extends beyond the side 15 and contacts the a the top surface of the base member which surrounds the first opening section of hole 9, see Figure 17. Likewise, the embodiment in Manaresi [0083] teaches and a second opening section that includes surfaces of the closing section, the sidewall section and the extension section (Manaresi [0053] and Figure 3 show the hole 9 is also inside of the valve part 10, the hole inside the valve part 10 and through to the other side is the second opening section, see Figure 17.) 

    PNG
    media_image2.png
    474
    739
    media_image2.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the embodiment of Manaresi with the extension portion of Manaresi in order to form a gasket and improve sealing connection, see Manaresi [0083].
Manaresi does not meet the claimed, and a thickness of the closing section is less than a shortest length of the sidewall section in a radial direction.
Analogous in the field of fluidic devices, Stern does not explicitly meet the claimed, and a thickness of the closing section is less than a shortest length of the sidewall section in a radial direction, however, Stern [0123] teaches the tightness of the seal of the film used in the valve is controlled by the film thickness.

Regarding claim 19, modified Manaresi further meets the claimed, The fluidic device according to claim 13, wherein the base member comprises a first surface which is bonded with the flow path-side base member, (Manaresi [0034] teaches another wall (flow path-side base member) 6 connected to the first wall (base) 7) and a second surface located at an opposite side of the first surface, (See top of the base 7 in Manaresi Figure 3 or 4) and the valve part is disposed in the first opening section on a side of the first surface (See Manaresi Figure 3 or 4 for the valve 10 on the first surface side) and the seal section is disposed to protrude from the first opening section on a side of the second surface (Manaresi [0083] describes a relief portion 20 that extends beyond and contacts the second surface, see Figure 17.)
Regarding claim 20, modified Manaresi meets the claimed, The fluidic device according to claim 19, wherein the seal section has a portion that protrudes toward the second surface and that contacts the second surface (Manaresi [0083] describes a relief portion 20 that extends beyond and contacts the second surface, see Figure 17.)
Regarding claim 22, Manaresi meets the claimed, The fluidic device according to claim 19, wherein the seal section extends in the second surface in a direction separating away from the first opening section (Manaresi [0083] describes a relief portion 20 that extends beyond the second surface, see Figure 17 for the relief portion moving away from the first opening section.)
The fluidic device according to claim 19, wherein the seal section is formed in a flange shape surrounding the first opening section (Manaresi [0083] describes a relief portion 20 that extends beyond the second surface, see Figure 17 for the relief portion forming a flange around the first opening section.)
Regarding claim 24, Manaresi meets the claimed, The fluidic device according to claim 13, wherein the valve part and the seal section are integrally formed with a single member (Manaresi [0062] describes a closing portion 14 (seal) is part of the valve part (closing element) 10, see also Figures 3 or 17.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Manaresi as applied to claim 20 above, in further view of Shin (US 2009/0152326, made of record on the office action dated 3/3/2021).
Regarding claim 21, modified Manaresi does not meet the claimed, The fluidic device according to claim 20, further comprising an energy director section which is formed so as to protrude from a position surrounding the flow path at a bonding surface of one of the flow path-side base member and the base member, so as to bond the flow path-side base member and the base member.
	Analogous in the field of fluidic devices, Shin meets the claimed, The fluidic device according to claim 20, further comprising an energy director section which is formed so as to protrude from a position surrounding the flow path at a bonding surface of one of the flow path-side base member and the base member, (Shin [0038] and Figure 4A teach an energy director 121 is applied to either a top 120 or bottom 110 board (base or path-side members) around a portion that forms the channel 113 ) so as to bond the flow path-side base member and the base member (Shin [0038] teaches the top and bottom boards are bonded together via melting the energy director.)

    PNG
    media_image3.png
    307
    623
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the fluidic device of Manaresi with the energy director of Shin in order to bond the top and bottom board together and form the channel, see Shin [0038]-[0039].
Response to Arguments
The IDS filed 6/2/2021 contains a legible copy of the Hong reference and was considered.
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 13 recite sealing the second opening section by contacting the extension section with the member that supplies the fluid. Applicant argues that none of the cited references meet this limitation. Examiner disagrees and notes that these limitations are not recited in claim 13. Claim 13 recites the seal section is formed with the valve part has a closing section that contacts the upper surface to close the flow path, not the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744